Citation Nr: 0511466	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  04-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bunions of the left 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to the 
benefit sought.  The Board notes that the January 2003 rating 
decision resulted in a grant of the veteran's request of 
entitlement to service connection for hallux valgus with 
bunion formation of the right foot.  A noncompensable 
disability rating was assigned, effective August 1, 2002.

The Board also notes that a March 2003 communication to the 
veteran informed her that in the March 2002 rating decision, 
service connection for a bipolar affective disorder was 
denied.  She was notified of the determination by 
communication dated in May 2002.  Received on February 25, 
2003, was a statement from the veteran in which she indicated 
she was still receiving treatment for a psychiatric disorder.  
She noted the January 2003 rating decision made no reference 
to a psychiatric disorder.  In the March 10, 2003, 
communication, she was informed by the RO that she had been 
denied service connection for a bipolar disorder in the March 
2002 rating decision.  She was told that she had one year 
from the date of the notification of the denial action, that 
being May 14, 2002, to appeal the decision.  Subsequent 
communications from her are without reference to a 
psychiatric disorder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained.

2.  The veteran does not currently have bunions of the left 
foot.


CONCLUSION OF LAW

The veteran does not have bunions of the left foot that were 
incurred in or aggravated by her active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefines the obligations of VA with respect to 
the duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim, of what evidence she 
is responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
provided this notice in a communication dated in October 
2002.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the communication informed her of what the evidence had to 
show to establish entitlement to service connection, 
including providing evidence of current disability.  This 
information put her on notice to submit relevant evidence in 
her possession.

In Pelegrini, the majority also held that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to initial RO adjudication.  
Pelegrini, at 420-422.

In this case, the VCAA notice was provided in October 2002.  
The rating decision was dated in January 2003.  Accordingly, 
the timing of the VCAA notice requirement has been met.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  Both VA and private medical records 
are in the claims file and have been reviewed by both the RO 
and the Board in connection with the claim.  The veteran has 
not given any indication of any outstanding evidence that is 
not in the claims folder.  Accordingly, the Board concludes 
that VA has fulfilled its duty to assist the veteran in this 
case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The United States 
Court of Appeals for the Federal Circuit has stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1,351, 1,353 (Fed. Cir. 2000).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt rule in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran and her representative claim that 
service connection for bunions of the left foot is warranted.  

A review of the service medical records discloses that in her 
report of medical history associated with her separation 
examination dated February 17, 1995, her complaints included 
having had foot trouble.  Notation was made that she had a 
history of bunions.  The separation examination itself took 
place on March 20, 1995.  At that time notation was made of 
bilateral bunions.  She was to be seen in a podiatry clinic 
for follow-up purposes for treatment and evaluation of the 
bunions.

The post service evidence of record includes the report of a 
VA general medical examination accorded the veteran in 
September 1995.  Complaints at that time were focused on her 
knees.  No complaints were expressed regarding the feet.  The 
clinical examination report was without reference to the 
feet.

Private medical records in the years following service are 
concerned primarily with reports of psychiatric treatment and 
evaluation.  

The veteran was accorded an examination of the feet by VA in 
January 2003.  The claims file was reviewed by the examiner.  
Examination showed the presence of a bunion deformity of the 
right foot, but no noticeable bunion formation involving the 
left foot.  Hallux valgus was also indicated on the right 
foot.  There was no indication of callus formation involving 
the left foot.  The examination diagnosis was hallux valgus 
of mild severity on the right foot, with negative X-ray 
studies.  Notation was also made that there was evidence of 
pes planus.

Based on a longitudinal review of the evidence of record, the 
Board notes that the evidence is against the grant of service 
connection for bunions of the left foot.  While the veteran 
herself is competent to report current symptoms, she is not, 
as a layperson, competent to report a current diagnosis or 
provide an opinion as to the medical cause of any current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran complained 
of bunions at the time of separation examination in 1995, but 
the pertinent evidence of record includes the report of a VA 
examination of the veteran in September 1995 at which time no 
complaints or abnormalities were indicated with regard to the 
feet.  Likewise, at the time of more recent 2003 examination 
of the feet, no bunions or other disorder involving the left 
foot for that matter, were shown. 

Congress has specifically limited entitlement for service-
connected disease or injury in cases where there are symptoms 
or incidents that result in a disability.  In the absence of 
proof of a current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Board cannot grant service connection when the medical 
evidence neither establishes a current disability, nor 
provides any causal link to symptoms shown in service.  
Therefore, in the absence of proof of a current disability, 
service connection is not for consideration.  






ORDER

Service connection for bunions of the left foot is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


